Citation Nr: 1234801	
Decision Date: 10/05/12    Archive Date: 10/12/12

DOCKET NO.  04-41 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hand and finger stiffness, and/or residuals of cold injury of the fingers of both hands.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served for twenty years on active duty from June 1978 to June 1998.

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a January 2004 decision of the RO that, in pertinent part, denied service connection for bilateral hand and finger stiffness.  The Veteran timely appealed.

In January 2006, the Veteran testified during a hearing before RO personnel.  

In December 2007, the Board remanded the matter for additional development.

In March 2010, the Veteran testified during a video conference hearing before the undersigned.  In April 2010 and in February 2012, the Board again remanded the matter for additional development.  The Board is satisfied there was substantial compliance with its remand orders.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In February 2012, the Board referred the issues of increased disability ratings for patellar femoral syndrome of each knee, and of reopening a claim for service connection for tinnitus, to the Agency of Original Jurisdiction (AOJ).   These issues have been raised by the record (January 2006 hearing transcript), but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are again referred to the AOJ for appropriate action.  


FINDING OF FACT

A clear preponderance of the evidence is against a finding that the Veteran has bilateral hand and finger stiffness, or has residuals of cold injury of the fingers of both hands, that are related to a disease or injury during active service.


CONCLUSION OF LAW

Bilateral hand and finger stiffness, and residuals of cold injury of the fingers of both hands, were not incurred in or aggravated in service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

VA should notify the Veteran of:  (1) the evidence that is needed to substantiate the claim(s); (2) the evidence, if any, to be obtained by VA; and (3) the evidence, if any, to be provided by the claimant.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (codified at 38 C.F.R. Part 3).

Through April 2003 and September 2008 letters, the RO notified the Veteran of elements of service connection and the evidence needed to establish each element.  These documents served to provide notice of the information and evidence needed to substantiate the claim.

VA's letters notified the Veteran of what evidence he was responsible for obtaining, and what evidence VA would undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA informed him that it would make reasonable efforts to help him get evidence necessary to support his claim, particularly, medical records, if he gave VA enough information about such records so that VA could request them from the person or agency that had them.
 
In the September 2008 letter, the RO specifically notified the Veteran of the process by which initial disability ratings and effective dates are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Defects as to the timeliness of the statutory and regulatory notice are rendered moot because the Veteran's claim on appeal has been fully developed and re-adjudicated by an agency of original jurisdiction after notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

There is no indication that any additional action is needed to comply with the duty to assist the Veteran.  The RO or VA's Appeals Management Center (AMC) has obtained copies of the service treatment records and outpatient treatment records, and has arranged for VA examinations in connection with the claim on appeal, reports of which are of record and appear adequate.  The opinions expressed therein are predicated on a substantial review of the record and consideration of the Veteran's complaints and symptoms.  The Veteran has not identified, and the record does not otherwise indicate, any existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have been obtained.  There is no further assistance that would be reasonably likely to assist the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

Service connection is awarded for disability that is the result of a disease or injury in active service.  38 U.S.C.A. §§ 1110, 1131.

Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

With respect to the showing of chronic disease, there must be a combination of sufficient manifestations to identify the disease entity and sufficient observation at the time, as distinguished from isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303 (2011).  

The Veteran contends that he suffered from cold exposure during harsh weather conditions while serving in Germany for several years.  He contends that his assignment as a communications specialist placed him in the field, often in situations of extreme cold; and that moving equipment around led to exposure of his hands to the cold, and resulted in current cold intolerance symptoms. The Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  His Form DD214 reflects overseas service in Germany and his primary specialty as a Mobile Subscriber Equipment Transmission System Operator.

The Veteran's service treatment records show no treatment for cold exposure of fingers and hands.  Records show treatment for an injury to his left right finger in April 1988.  At that time he reported tenderness to palpation over the volar aspect of the proximal interphalangeal joint.  X-rays of the left ring finger at that time were negative for abnormality.  

There is neither competent evidence of Raynaud's disease nor competent evidence of arthritis of the fingers or hands, during active service or within the first post-service year.  

During a September 2003 VA examination, the Veteran complained of bilateral hand pain, which was most pronounced in winter months.  He complained mostly of stiffening and aching in the joints-primarily over the level of the interphalangeal joint of the thumb, as well as the distal interphalangeal joint and proximal interphalangeal joint of all fingers.  He reported no history of any skin changes in regards to color or turgor, and reported no evidence of any other vascular disease or inflammatory condition.

Examination of the hands in September 2003 revealed intact sensation to light touch, symmetrical strength and gross motor function, palpable radial pulses and brisk capillary refills, normal grip strength, and full range of motion of all joints of both hands.  X-rays were essentially normal.  The diagnosis was bilateral finger stiffness.  The examiner opined that it was less likely or not that the Veteran's bilateral hand complaints were related to his time in active service.  In support of the opinion, the examiner reasoned that there was no objective evidence of any difficulties or abnormalities about the hands; and while the Veteran's history was somewhat consistent with cold intolerance, such was not evident during today's examination. 

The report of a December 2006 VA examination revealed normal alignment of both hands, without significant deformity.  There was no tenderness to palpation.  Range of motion of the fingers showed full flexion of the proximal interphalangeal joints and distal interphalangeal joints, and full extension as well.  The Veteran reported no specific complaints of pain.  Examination was within normal limits.  X-rays taken of both hands in December 2006 were unremarkable.  There was no acute fracture or dislocation, and joint spaces were maintained.  No calcification was noticed in the joint or soft tissues.  The diagnosis was intermittent bilateral hand and finger stiffness, likely secondary to mild degenerative arthritis of the fingers.

In January 2006 and in March 2010, the Veteran testified that his finger joints become sore, especially the ring finger.  He testified that he spent a lot of time out in the woods primarily during his second tour in Germany with the 1st Armored Division, and that he did not seek medical treatment.  He described having pain in the joints of all his fingers on both hands, and that at times he could barely use his hands.  The Veteran also testified that when it now became a bit cold outside, his fingers and joints of both hands hurt; and that he could barely open a zipper or even button a button.  He also noticed swelling in the ring finger on his left hand.  He testified that he was not receiving any treatment or medication for his finger pain, and that he wore gloves when out in the weather.

Lastly, the Veteran indicated in March 2010 that, although he was treated in service for a left ring finger injury, he is not contending that there is a connection between that injury and his current cold intolerance.  Rather, he indicated that it was his assignment as a communications specialist in service, which placed him in the field in situations of extreme cold and in moving equipment around, and led to his current cold intolerance symptoms.

Following the Board's remand in February 2012, the Veteran underwent a VA cold injury residuals examination later that same month.  The Veteran described his activities in active service as a communications operator in Germany.  He reported that his fingers on both hands have caused him discomfort during cold weather; and that he had stiffness, and his hands became non-functional.  The Veteran reported that these symptoms started around 1980 while stationed in Germany; and that he did not report symptoms to Army medics.  He continued to have symptoms post-service.  Current symptoms included numbness, arthralgia or other pain, and cold sensitivity affecting each hand.

The February 2012 examiner reviewed the claims file, and noted that the Veteran had never been diagnosed with any cold injury.  The examiner opined that the Veteran's symptoms of stiffness in his hands and fingers occurring when exposed to cold were, more likely than not, due to Raynaud's disease.  The examiner further opined, however, that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In support of the opinion, the examiner referenced the normal findings on each examination; and that the Veteran had no symptoms on today's examination.  In this regard, the report of examination indicates that x-rays taken of each hand revealed osteoarthritis of the Veteran's right hand, but that current diagnostic testing revealed no other significant findings; and no complications, conditions, signs, or symptoms resulting from a cold injury.  Overall inspection showed normal alignment without significant deformity, and no tenderness to palpation.

When assessing the probative value of a medical opinion, the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A medical opinion that contains only data and conclusions is not entitled to any weight.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Both the September 2003 and February 2012 examination reports weigh against a finding that bilateral hand and finger stiffness, and residuals of cold injury of the fingers of both hands are related to disease or injury in active service.  In fact, the February 2012 examiner explained that the Veteran was never diagnosed with any cold injury; and that his current symptoms of bilateral hand and finger stiffness are more likely due to Raynaud's disease.  The evidence first shows a diagnosis of Raynaud's disease and osteoarthritis in the right hand in 2012-i.e., many years after the Veteran's discharge from active service.  There is no competent medical evidence that links any current disability to disease or injury in active service-to include cold exposure.  The Board finds the February 2012 examination report is factually accurate, fully articulated, and contains sound reasoning.  Therefore, the February 2012 examination report is afforded significant probative value.  

The Board finds the February 2012 examiner's opinion to be persuasive in finding that the current bilateral hand and finger stiffness is more likely due to Raynaud's disease, and is unrelated to cold exposure during service.  While the Veteran contends that the onset of his current bilateral hand and finger stiffness was in active service, he is not shown to have the medical expertise to diagnose or determine the etiology of any current disability.  Nor is he shown to be competent to render an opinion as to the nature of his underlying bilateral hand and finger stiffness.  The Board recognizes that he is competent to report the onset of symptoms in service, and that he experienced intermittent symptoms since service.  To this extent, his reports are of some probative value.  Ultimately, however, the Board places far more probative weight on the opinion of the VA examiner, who considered the Veteran's complaints, but also considered the absence of a cold injury documented in service, as well as the results of recent diagnostic studies showing the underlying nature and severity of his current bilateral hand and finger stiffness.

In short, for the reasons and bases set forth above, the Board concludes that the preponderance of the evidence is against granting service connection for bilateral hand and finger stiffness; and against granting service connection for residuals of cold injury of the fingers of both hands.  On this matter, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hand and finger stiffness, and for residuals of cold injury of the fingers of both hands is denied.



____________________________________________
MICHAEL LANE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


